Citation Nr: 0101726	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




REMAND

The veteran served on active duty from July 1956 to December 
of the same year.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for hypertension.

The veteran contends that he is entitled to be service-
connected for hypertension, a disability that he believes had 
its onset, and was first diagnosed, while stationed at Fort 
Bragg, North Carolina, while on active duty, sometime in 
December 1956.  After a review of the record, the Board is of 
the opinion that additional development is necessary.

The RO has attempted to secure the veteran's service medical 
records, but that the efforts have proved unsuccessful 
because those records are considered "fire related," i.e., 
presumably lost in the well-known 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The 
veteran's representative has indicated, however, that the RO 
has not yet contacted the appropriate authorities at Fort 
Bragg, North Carolina, to see if they have records of a 
claimed medical consultation or hospitalization of the 
veteran in December 1956, or any other records pertaining to 
the veteran's 1956 service and eventual discharge, which, 
according to the veteran's DD Form 214, was due to physical 
disability that existed prior to service.  This development 
should be undertaken by the RO prior to appellate review, 
particularly in light of VA's re-defined duty to notify and 
assist claimants, as described in the recently-enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure, 
through official channels, any of the 
veteran's service clinical records that 
may currently be archived at Fort Bragg, 
North Carolina, to include 
hospitalization records.  The results of 
this action, even if negative, should be 
documented in the file.

2.  After the above action has been 
undertaken, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) and be 
permitted an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


